DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7, 11 – 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) code stored on a memory (claims 1 – 7 and 20) and a method (claims 11 – 17) drawn to modulating an ECG signal. This judicial exception is not integrated into a practical application because the generically recited computer elements of claims 1 – 7 and 20 do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Similarly the methods steps of claims 11 – 17 do not add a meaningful limitation to the method as they are merely a modulation of a signal (i.e. ECG). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional computer functions  and methods as recognized by the court decisions listed in MPEP § 2106.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonnada et al. (US PGPUB 2016/0089047 – in IDS) in view of Shakur et al. (US PGPUB 2019/0059763).
	Regarding claims 1 – 7, 11 – 17, and 20, Jonnada discloses an apparatus and method, comprising: at least one memory configured to store computer code (e.g. paragraphs 62, 66, and 75); at least one hardware processor configured to access said computer program code and operate as instructed by said computer program code to cause the at least one hardware processor to extract intra-HB features from the ECG signals (e.g. 922 and paragraphs 34 – 43); extraction code configured to cause the at least one hardware processor to extract inter-HB features from the ECG signals (e.g. paragraphs 34 – 43); and code configured to 
	Regarding claims 8 – 10, 18, and 19, Jonnada discloses outputting an analysis result as claimed (e.g. paragraph 55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792